BRETT, Presiding Judge
(special concurrence) .
I concur that this conviction should be affirmed; but notwithstanding the modification made by the Court, I believe the sentence should have been modified to not more than fifteen (15) years imprisonment. The question presented to the trial judge by the jury indicates that the jury was considering parole questions when the sentence was imposed. These matters are not within the jury’s province. The jury sent a written question to the judge, as follows: “If sentenced to a life term what would be the minimum amount of years he would have to serve, providing he was on good behavior? Also 5 years, 10 years, etc.? Is it permissible for the jury to know if the man has had a previous record? After the trial judge refused to answer the question, the jury returned the life sentence. Therefore I believe this sentence should have been further modified.